Citation Nr: 0716311	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection of a mole on the back. 

2.  Entitlement to service connection of right shoulder pain. 

3.  Entitlement to service connection of left shoulder pain.  

4.  Entitlement to service connection of peripheral vascular 
disease. 

5.  Entitlement to service connection of diabetes mellitus.

6.  Entitlement to service connection of diverticulosis and 
gastrosophageal reflux disease (GERD).  

7.  Entitlement to service connection of a cervical spine 
disability. 

8.  Entitlement to service connection of a lumbar spine 
disability.

9.  Entitlement to service connection of a bilateral foot 
disability. 

10.  Entitlement to service connection of asthma

11.  Entitlement to service connection of a visual disability 
which manifests as blurred vision in the right eye.

12.  Entitlement to service connection of a mood disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, KS (the RO).   


Procedural History

The veteran served on active duty for training (ACDUTRA) and 
inactive duty for training in the Kansas Army National Guard 
from June 16, 1987 until March 16, 2001.  

In October 2003, the RO received the veteran's claim of 
entitlement to service connection for claimed conditions 
listed above.  The June 2004 rating decision denied the 
veteran's claims.  The veteran disagreed with the June 2004 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2005.

In March 2007, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

The issues of entitlement to service connection for a 
bilateral foot disability, asthma, a visual disability and 
mood disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On March 13, 2007, on the record during her hearing 
before the Board and prior to the promulgation of a decision 
in the appeal, the veteran notified the Board of her intent 
to withdraw her appeal of her denial of service connection 
for a mole on the back.  

2.  The veteran does not suffer from currently diagnosed 
disabilities of the right or left shoulder.  

3.  The veteran did not experience any in-service injury 
which led to diabetes mellitus, peripheral vascular disease, 
GERD, or degenerative joint disease of the cervical or lumbar 
spine.  She did not receive treatment for manifestations of 
these disabilities during any period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
denial of service connection for a mole on the back have been 
met   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2006).

2.  A disability of the right shoulder, a disability of the 
left shoulder, diabetes mellitus, peripheral vascular 
disease, GERD, a lumbar spine disability and a cervical spine 
disability were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
numerous claimed disabilities, all of which she contends are 
associated with her lengthy service in the Kansas Army 
National Guard.

As will be discussed below, one issue has been withdrawn by 
the veteran; the Board is denying service connection for 
seven other claimed disabilities for reasons stated below; 
and the remaining four issues are being remanded for 
additional evidentiary and procedural development.




1.	Entitlement to service connection of a mole on the back. 

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

Analysis

The veteran has withdrawn this appeal by a statement on the 
record during the March 13, 2007 hearing.  In that statement, 
which has been reduced to writing and associated with the 
veteran's VA claims folder, she expressed her desire to 
terminate the current appeal as to a mole on her back.  See 
the hearing transcript, page 2.  

In light of the veteran's withdrawal of her appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" 
involving a pending adverse determination that the veteran 
has taken exception to does not currently exist.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. 
Principi, 3 Vet. App. 473 (1992)].  Accordingly, the Board is 
without jurisdiction to review the appeal.

Conclusion

The veteran, on the record at his personal hearing, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the appeal is dismissed without prejudice.



2.  Entitlement to service connection of right shoulder pain. 

3.  Entitlement to service connection of left shoulder pain.  

4.  Entitlement to service connection of peripheral vascular 
disease. 

5.  Entitlement to service connection of diabetes mellitus.

6.  Entitlement to service connection of diverticulosis and 
GERD.  

7.  Entitlement to service connection of a cervical spine 
disability. 

8.  Entitlement to service connection of a lumbar spine 
disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to these issues.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in letters dated October 
22, 2001 and November 24, 2003.   The letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records. She was also informed that VA would, on her behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as she completed 
a release form for such.  The letters specifically informed 
the veteran that if she wished VA to obtain records on her 
behalf, she must provide enough information about the records 
so that VA can request them from the person or agency that 
has them and also specifically informed her of the elements 
which make up a successful claim of entitlement to service 
connection.  
 
Finally, the Board notes that the October 2001 letter 
specifically notified the veteran that she could submit or 
describe any additional evidence that may be relevant to her 
claim.  The letter advised the veteran "tell us about any 
additional information or evidence that you want us to try 
and get for you."  The letter further invited the veteran to 
submit any additional evidence and requested that the veteran 
"send us the evidence...as soon as possible".  These requests 
comply with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that she could submit or identify evidence other 
than what was specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   In any event, 
the veteran received specific notice as to those elements in 
a letter dated March 20, 2006.  

The veteran's claims have been denied based on a lack 
evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to those two 
crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran is obviously aware of what is required of her and 
of VA.  Indeed, she has personally submitted evidence and 
argument in support of her claim, the tenor of which leads 
the Board to conclude that she is well informed and aware of 
her obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.


Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records and 
private treatment records.  

The Board is aware that there is of record no relevant VA 
examination or nexus opinion.  The Court has held that, in 
situations in which there is competent evidence of a current 
disability and evidence indicating an association between the 
claimant's disability and his active service, under 38 
U.S.C.A. § 5103A VA is to obtain a medical opinion as to 
whether there is a nexus between that disability and the 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  As will be explained in detail below, the facts of 
this case are different than the facts in Charles.  Either 
current disability or in-service incurrence of disease or 
injury have not been shown for each of the claimed 
conditions. 

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of these claims.  In March 2007 the veteran presented 
personal testimony before the undersigned at a 
videoconference hearing.    

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).   

Active military service is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

For the reasons set out below, the Board has determined that 
the criteria for entitlement to service connection have not 
been met as to any of the seven claimed conditions.  In the 
interest of clarity, a Hickson analysis will be applied.  

With respect to Hickson element (1), current disability, 
although the veteran's VA treatment records and the service 
medical records reflect complaints of pain in both the left 
and right shoulder, no specific diagnosis has been rendered.  
Symptoms such as pain, in the absence of a diagnosed 
disability, do not constitute not a disability for which 
service connection can be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].  

The Board is aware of one isolated finding which is 
potentially relevant.  "Possible" calcific tendonitis of 
the right shoulder was noted in an October 2004 MRI report.  
Such a "possible" finding, alone, is not supportive of the 
veteran's claims.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.]. 
Significantly, no treatment was indicated, and there is no 
other reference to even a "possible" shoulder disorder in 
the veteran's extensive medical records. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

In the absence of a current disability of the right and left 
shoulders, service connection as to those conditions cannot 
be granted and the benefits sought on appeal as to those 
conditions are denied and those claimed will be discussed no 
further herein.  

The veteran's VA treatment records from January 2005 show 
diagnosis of hypertension with "potential" peripheral 
vascular disease; diabetes mellitus; and GERD.  October 2005 
MRI reports from VA show diagnoses of degenerative joint 
disease of the lumbar and cervical spine.   Accordingly, 
Hickson element (1) is arguably met for each of these five 
claimed conditions.    

The Board will now move to Hickson element (2), in-service 
incurrence of disease or injury, for these five claimed 
conditions.  The Board wishes to emphasize that the veteran's 
entire military service consisted of periods of ACDUTRA in 
the Kansas Army National Guard (KANG).  

The veteran acknowledges that she did not receive treatment 
for peripheral vascular disease, diabetes mellitus and GERD 
during any period of ACDUTRA.  No such treatment is shown 
anywhere in her service medical records.  Instead, the 
veteran argues that the stress of military service caused her 
to develop these conditions subsequent to her service in the 
KANG.  See the transcript of the March 2007 hearing, pages 8 
and 11.  

If a claim relates to period of ACDUTRA, a disease or injury 
resulting in disability must have manifested itself during 
that period.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995).  Based upon a review of the applicable medical 
records and the veteran's own testimony, peripheral vascular 
disease, diabetes mellitus and GERD did not manifest during 
service.   As such, there has been no showing of in-service 
incurrence or aggravation of disease or injury, and these 
claims fail on that basis.  

With respect to the veteran's claims of entitlement to 
service connection of cervical spine and lumbar spine 
disabilities, the veteran contends that push-ups and other 
physical training which were part and parcel of ACDUTRA 
constituted an in-service injury.  She has not pointed to any 
specific spinal injury.

A review of the veteran's service medical records shows no 
diagnosis of degenerative joint disease of the cervical or 
lumbar spine during her KANG service.  Although mechanical 
low back pain was noted in the September 1996 Medical 
Evaluation Board Proceedings, no history of in-service injury 
was found.  

The Board notes that the facts and circumstances presented in 
this claim are very similar to the facts presented in 
Biggins, supra.  Much like the appellant in Biggins, the 
veteran had complaints of neck and back pain during periods 
of ACDUTRA.  After the end of such service, a chronic disease 
was diagnosed.  The Court held in Biggins that the disability 
itself and not mere symptoms must have been manifest during a 
period of ACTDUTRA.  In the absence of diagnosed degenerative 
disease of the spine, the claim fails.
 
In essence, the veteran contends that ordinary physical 
training, experienced by virtually all service members, 
constitutes an in-service injury, and that service connection 
may be granted even though the claimed spinal disabilities 
manifested after her periods of ACDUTRA..  The Board rejects 
this notion. 

The Board notes that the veteran served as a medic in the 
National Guard as well as having civilian employment in the 
healthcare field.  The veteran may arguably be considered to 
be a medical professional.  See Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  However, to the extent that the veteran is 
rendering an opinion that normal military activities 
constitute an injury, the Board finds such to be self-serving 
and lacking in credibility and probative value.  See Pond v. 
West, 12 Vet, App. 341, 345 (1999) [although the Board must 
take a physician-veteran's opinions into consideration, it 
may consider whether self-interest may be a factor in making 
such statements, even if the veteran is a health care 
professional]. 

In summary, there is no objective evidence of any in-service 
back injury during any period of ACDUTRA, and there is no 
objective evidence of degenerative disease during such 
service.  Therefore, Hickson element (2), in-service 
incurrence of disease or injury is also not found and the 
claim fails on that basis.  

With respect to Hickson element (3), medical nexus, as has 
been alluded to above the veteran has offered opinions 
seeking to link each of the claimed conditions to events in 
service.  The dubious nature of the veteran's medical 
credentials aside, in the absence of either a diagnosed 
disability or an in-service incurrence of disease or injury, 
the medical nexus evidence is irrelevant.  As was discussed 
in connection wit the VCAA above, there is no necessity of 
remanding any of these issues for a medical opinion.  See 
Charles, supra.

In summary, as explained in detail above, the criteria for 
entitlement to service connection (lack of medical evidence 
of a current disability in the case of the claimed shoulder 
conditions and lack of evidence of in-service incurrence of 
disease or injury in the case of peripheral vascular disease, 
diabetes mellitus, GERD, a cervical spine disability and a 
lumbar spine disability) have not been met.  
A preponderance of the evidence is accordingly against the 
claims.  The benefits sought on appeal are therefore denied.    


ORDER

The veteran's appeal as to the issue of her entitlement to 
service connection of a mole on the back is dismissed.

Entitlement to service connection of right shoulder pain is 
denied. 

Entitlement to service connection of left shoulder pain is 
denied.  

Entitlement to service connection of peripheral vascular 
disease is denied. 

Entitlement to service connection of diabetes mellitus is 
denied.

Entitlement to service connection of diverticulosis and 
gastrosophageal reflux disease is denied.  

Entitlement to service connection of a cervical spine 
disability is denied. 

Entitlement to service connection of a lumbar spine 
disability is denied.






	(CONTINUED ON NEXT PAGE)





REMAND

9.  Entitlement to service connection of a bilateral foot 
disability. 

10.  Entitlement to service connection of asthma.

11.  Entitlement to service connection of a right eye 
disability.  

Unlike the issues which were denied above, the medical 
records show treatment for these three claimed disabilities 
during ADUTRA, as well as current diagnoses.

With respect to the veteran's bilateral foot disability 
claim, a November 1999 treatment record shows a diagnosis of 
bilateral pes planus.   A review of the veteran's service 
medical records from her periods of ACTDUTRA shoes an injury 
to the veteran's feet and bilateral blisters of the feet in 
July 1999.     

Concerning the veteran's asthma claim, her VA treatment 
records including a January 2005 visit report show a 
diagnosis with asthma.  Additionally, July 2005 
correspondence from the veteran indicates that she suffered a 
cold exposure during ACDUTRA immediately prior to her 
development of asthma.  

Finally, concerning the veteran's claim of entitlement to a 
right a eye disability the records show numerous visual 
complaints, although the existence of or the proper diagnosis 
of any visual disability remains unclear.  In January 2005 
possible retinopathy was noted.  Private medical records 
document the veteran's ongoing visual complaints during the 
mid 1990s with diplopia noted.  Additionally, the veteran's 
service medical records document her treatment for grease 
being splashed into her eye in October 1992.  

The record contains competent medical evidence that the 
claimant has current bilateral foot disabilities, asthma and 
visual problems.  Further, as discussed immediately above the 
record contains evidence from the veteran's KANG medical 
records that she suffered injuries to her feet, respiratory 
system and right eye during periods of ACDUTRA.  Medical 
nexus opinions are necessary to make a decision as to these 
claims.  See Charles, supra.

12.  Entitlement to service connection of a mood disorder.  

The veteran is also seeking entitlement to service connection 
of a mood disorder.  The veteran's current treatment records 
document ongoing prescriptions of Zoloft and other 
psychotropic medications.  A May 2002 treatment record from a 
private hospital indicates a diagnosis of bipolar disorder, 
satisfying medical evidence of a current disability.     

The Board notes that the veteran's service medical records 
are silent for evidence of treatment of a mood disorder 
during any period or ACDUTRA.  However, at the veteran's 
March 2007 hearing, she testified that she was subject to 
sexual harassment during service.  See transcript of the 
hearing page 7-8.  In July 2005 correspondence to VA the 
veteran asserted that had suffered two personal assaults 
during service, one described as being "taped" by a 
superior officer and having a can of tear gas thrown at her 
feet after she was deprived of access to a gas mask.  
It is unclear as to whether these incidents were memorialized 
in KARG records. 

Based upon the incomplete record before it, the Board 
believes that additional efforts should be made to develop 
the veteran's claim contemplated under Patton v. West, 12 
Vet. App. 272 (1999).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a medical 
professional with appropriate expertise to 
review the veteran's claims folder and 
provide an opinion as to the proper 
diagnosis of any current foot, respiratory 
or visual disability and also to provide 
an opinion with supporting rationale, as 
to whether it is at least as likely as not 
that any foot, respiratory or visual 
condition is as least as likely as not due 
to any incident in service, to include the 
injuries described above.  If the 
reviewing medical professional deems it to 
be necessary,  physical examination, 
specialist consultation(s) and/or 
diagnostic testing may be undertaken.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.   VBA should develop the veteran's 
claim of entitlement to service connection 
of a psychiatric disability as 
contemplated by the Court in Patton, to 
include providing the veteran with notice 
that she may submit alternative forms of 
evidence as contemplated in 38 C.F.R. 
§ 3.304(f)(3) and that evidence supporting 
verification of her claimed stressor may 
include (1) evidence from sources other 
than the veteran's service records; or (2) 
evidence of behavior changes.

3.  VBA should contact the Adjutant 
General of the Kansas National Guard and 
request the veteran's complete service 
personnel records.  Any records so 
obtained must be associated with the 
veteran's VA claims folder.  If the 
records are unavailable, that should be 
noted in the veteran's claims folder.  

4.  After completing any additional 
development which it deems necessary, VBA 
should readjudicate the veteran's claims 
of entitlement to service connection 
bilateral foot disabilities, asthma, 
visual problems and mood disorder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


